Citation Nr: 1209755	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  09-36 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected hepatitis C.  

3.  Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected hepatitis C.  .  

4.  Entitlement to an increased rating for hepatitis C, currently rated as 40 percent disabling.  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to June 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2007 and February 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In an August 2009 rating decision, the RO increased the disability rating for hepatitis C to 40 percent, effective May 11, 2007.  However, as this grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

For reasons explained below, the issues of entitlement to service connection for an acquired psychiatric disorder, entitlement to service connection for a lumbar spine disability, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The August 2006 rating decision that denied service connection for an acquired psychiatric disorder was not appealed and is final.  

2.  Some of the evidence received since the August 2006 rating decision bears directly and substantially upon the specific matter under consideration, is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disorder.  

3.  The Veteran's hepatitis C has been manifested by fatigue, malaise, and anorexia, but these symptoms have not been daily in frequency.  The Veteran's hepatitis C has also not been productive of any incapacitating episodes, weight loss that is considered to be substantial, signs of malnutrition, or hepatomegaly.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for service connection for depression.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).  

2.  The criteria for an evaluation in excess of 40 percent for hepatitis C have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7354 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a July 2007 letter issued prior to the decisions on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for an increased rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  Additionally, the letter advised the Veteran to submit evidence from medical providers, statements from others who could describe their observations of his disability level, and his own statements describing the symptoms, frequency, severity and additional disablement caused by his disability.  The letter further advised him of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability has on his employment and provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific).  Similar information was provided in an August 2009 letter.  Finally, the July 2007 letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last adjudicated in May 2011.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records and examination reports, private treatment records, Social Security Administration records, and lay evidence.

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


New and Material Evidence 

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

Furthermore, the Court of Appeals for the Federal Circuit has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).  

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).  

Service connection for depression was previously denied by a rating decision in August 2006.  The claim was denied based on the rationale that the Veteran's depression neither occurred in nor was caused by his period of service. 

In February 2008, the Veteran filed his request to reopen the claim for service connection for an acquired psychiatric disorder.  Thereafter, in the February 2010 rating decision on appeal, the RO determined that new and material evidence had been submitted to reopen the claim but denied the claim on the basis that there was no evidence that the Veteran's psychiatric disorder was related to his service-connected hepatitis C.

The evidence received subsequent to the August 2006 rating decision includes VA and private medical records dated from August 1999 to March 2011, an August 2007 Social Security Administration (SSA) decision, a January 2010 VA psychiatric examination, and the Veteran's statements.  

VA and private medical records dated from August 1999 to March 2011 reflect, in pertinent part, that the Veteran was diagnosed with and received intermittent treatment for various psychiatric disorders, including depressive disorder, dysthymic disorder, panic disorder, posttraumatic stress disorder (PTSD), cognitive disorder, polysubstance abuse, and generalized anxiety disorder. 

The August 2007 SSA decision found that the Veteran was disabled because he had not engaged in substantial gainful activity at any relevant time.  The Veteran's severe impairments were noted to include generalized anxiety disorder and PTSD.   

In an August 2009 statement, the Veteran alleged through his representative that his psychiatric disorder was secondary to his service-connected hepatitis C.  He contended that depression was often a side effect of hepatitis C and that his depression was inextricably intertwined with his hepatitis C.  

At a January 2010 VA psychiatric examination, the Veteran was diagnosed with dysthymic disorder and cannabis dependence.  The examiner opined that the Veteran's mental condition was not caused by or a result of his service-connected hepatitis C because dysthymic disorder and cannabis dependence are not diagnoses that would evolve from hepatitis C, as there was no medical evidence to support such a relationship.  However, the examiner did not opine as to whether the Veteran's service-connected hepatitis C aggravated his mental condition.  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  Presuming the credibility of the evidence for the sole purpose of determining whether new and material evidence has been received, and after resolving all doubt in the Veteran's favor, the Board finds that the new evidence relates to an unestablished fact necessary to substantiate the claim.  In this regard, the Veteran has argued that his current psychiatric disorder is due to or aggravated by his service-connected hepatitis C.  The RO previously considered only whether service connection for an acquired psychiatric disorder was warranted on a direct basis.  However, a disability may also be service connected on a secondary basis.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.311 (2011).  In argument provided by the Veteran's attorney, she referenced information on Pubmed suggesting neurocognitive dysfunction has been reported with chronic hepatitis C virus infection.  The attorney did not provide a copy of the study or even the citation for the quoted statement.  A brief review of the Pubmed website by the Board suggests that it is possible that there is a relationship between hepatitis C and neurocognitive dysfunction.  In essence, the evidence suggests a new theory of entitlement accompanied by evidence that such a relationship is plausible.   As the threshold for reopening a claim is low, the Board will resolve all doubt in the Veteran's favor and find that new and material evidence has been submitted to reopen the claim for service connection for depression. 

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

In a December 2005 rating decision, the RO granted service connection for hepatitis C, and assigned a 10 percent rating under Diagnostic Code 7345.  The Veteran filed the present claim for an increased rating on May 11, 2007.  In the appealed August 2007 rating decision, the RO increased the disability rating to 20 percent under Diagnostic Code 7345, effective May 11, 2007.  Thereafter, in an August 2009 rating decision, an increased evaluation to 40 percent was awarded under Diagnostic Code 7345, effective May 11, 2007.  

The Board notes that the RO rated the Veteran's hepatitis C under Diagnostic Code 7345 (chronic liver disease excluding hepatitis C).  However, the correct code for such disorder is Diagnostic Code 7354, which specifically pertains to hepatitis C.  Regardless, both diagnostic codes provide the same rating criteria, and such error is harmless.  

Under Diagnostic Code 7354, a noncompensable evaluation is assigned for nonsymptomatic hepatitis C.  A 10 percent evaluation is assigned for intermittent fatigue, malaise, and anorexia, or where there are incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks during the past 12-month period.  A 20 percent evaluation is assigned for daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  A 40 percent evaluation is assigned for daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  A 60 percent evaluation is assigned for daily fatigue, malaise, and anorexia with substantial weight loss (or other indication of malnutrition) and hepatomegaly, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  A 100 percent evaluation is assigned for near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  38 C.F.R. § 4.114, Diagnostic Code 7354 (2011).  

Note (1) to Diagnostic Code 7354 indicates that sequelae, such as cirrhosis or malignancy of the liver, should be evaluated under an appropriate diagnostic code, but not using the same signs and symptoms as the basis for evaluation under Diagnostic Code 7354 or under a diagnostic code for sequelae.  38 C.F.R. § 4.114.  Note (2) provides that, for purposes of evaluating conditions under Diagnostic Code 7354, "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  Id.    

The regulations define "substantial weight loss" as a weight loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer.  "Minor weight loss" is defined as a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  "Baseline weight" is defined as the average weight for the two-year period preceding onset of the disease.  38 C.F.R. § 4.112 (2011).  

The relevant evidence includes VA medical records dated from August 2006 to August 2007 in which the Veteran received treatment for chronic hepatitis C without mention of hepatic coma.  The records indicate that the Veteran denied any loss of appetite or loss of weight.  The Veteran also generally denied any fatigue.  In a March 2007 medical report, the Veteran did report being very sleepy for the past week.  He denied any pain and maintained that he was just very tired.  The Veteran was assessed to have fatigue, dizziness, and a urinary tract infection.  The VA physician found that the Veteran was on multiple medications, which could alone as well as in combination cause somnolence and dizziness symptoms.  She recommended reviewing the Veteran's medications and eliminating or reducing any non-essential medications and/or doses.  

At an August 2007 VA examination, the examiner noted that the Veteran was not a candidate for hepatitis C treatment, as he was on medication for depression and anxiety, and there would be a fear of potential psychiatric side effects if he received antiviral therapy for hepatitis C.  The Veteran reported losing 20 to 25 pounds in one year's time, as he used to weigh 210 pounds and now weighed around 185 pounds.  He also complained of generalized weakness, anorexia, mild malaise, a lot of gas, flatulence, and burping.  He stated that he only ate one meal a day and that he had nausea after taking the antidepressant medications.  He denied any abdominal pain or discomfort, vomiting, hematemesis, or melena.  The examiner noted that there was no sign of portal hypertension, spider angiomata, liver failure, or jaundice, and that apart from the generalized weakness, anorexia, fatigue, and weight loss, the Veteran did not have any major symptoms.  

Examination revealed that the Veteran was not in acute distress.  He was afebrile, walking with a normal gait, and mentally clear and oriented.  There was no evidence of thyromegaly, carotid bruit, jugular venous distention, lymphadenopathy, nystagumus, hepatomegaly, varicosity, ascites, or palmar erythema.  The Veteran's abdomen was obese, soft, and nontender.  There was no organ enlargement or masses felt.  Examination of the other systems was normal.  Diagnostic and laboratory tests indicated that the Veteran's kidney function tests, electrolytes, and liver enzymes were normal.  He had slightly raised alkaline phosphatase.  His hepatitis C virus RNA PCR findings were consistent with active hepatitis C disease.  The examiner diagnosed the Veteran with continuation of hepatitis C residuals and noted that his disease was still active.  The Veteran was found to be symptomatic with weight loss, anorexia, gas, bloating, and flatulence. The examiner noted the Veteran's report of becoming more symptomatic in the past two years.  

At a January 2010 VA examination, the Veteran complained of nausea, joint aching, and fatigue/lethargy.  He reported that he was not eligible for treatment due to his depression.  He stated that his fatigue and malaise was nearly constant.  He weighed 174 pounds, and he maintained that this was a 10 pound weight loss over the past year.  The Veteran was not found to have any incapacitating episodes during the last 12-month period or any extra-hepatic manifestations of his liver disease.  Examination revealed that there was no evidence of malnutrition, portal hypertension, or other signs of liver disease.  Abdominal examination was normal.  The Veteran was diagnosed with active hepatitis C.  The examiner noted that the Veteran's disease had significant effects on occupational activities due to lack of stamina, weakness or fatigue, and pain.  She also found that the hepatitis C had moderate effects on the Veteran's usual daily activities and prevented exercise and sports.  

In order to warrant a higher evaluation, the evidence of record must demonstrate that subsequent to May 11, 2007, the Veteran had either incapacitating episodes lasting at least six weeks during the past 12-month period or daily fatigue, malaise, and anorexia with substantial weight loss or other evidence of malnutrition as well as hepatomegaly.  Given the evidence of record, the Board notes there are no documented instances of physician-prescribed bed rest throughout the appeal period.  Thus, the Veteran did not have any incapacitating episodes during any 12-month period throughout the appeal period, and a higher rating is not warranted based on incapacitating episodes.  See 38 C.F.R. § 4.114, Diagnostic Code 7354, Note (2). 

Regarding the other criteria under Diagnostic Code 7354, the Board notes that although the Veteran reported fatigue, malaise, and anorexia at both of his VA examinations, the evidence does not show that these symptoms had occurred daily throughout the appeal period.  Indeed, VA treatment records are negative for any anorexia and reflect only one instance of fatigue, which was found to be due to the Veteran's multiple medications and not due specifically to his hepatitis C.  Moreover, although the Veteran had reported weight loss at both of his VA examinations, there was no evidence that this weight loss was greater than 20 percent of his baseline weight, see 38 C.F.R. § 4.112, nor was there evidence of any malnutrition or hepatomegaly.  In this regard, the Board notes that prior to his hepatitis C diagnosis, his weight ranged from 158 pounds at the lowest to 192 pounds during the period from April 2001 to June 2003.  Such findings, when averaged, equate to an approximate baseline of 177 pounds.  Subsequent to the diagnosis, his weight has fluctuated to as high as 210 pounds, which is greater than the baseline weight.  His current low was noted as 174 pounds.  The Veteran's weight has exceeded the baseline during the majority of claims period, but during the period where he has weighed less than baseline, such weight did not reflect a 20 percent loss from baseline.  Indeed, his current weight reflects only a 3 pound loss from baseline.  Thus, while the Veteran has suffered from fatigue, malaise, and anorexia, the evidence of record does not demonstrate that these symptoms occur on a daily basis, nor that the Veteran has any weight loss that is substantial with malnutrition and hepatomegaly, to warrant a higher evaluation.  

The Board concludes that the medical findings are of greater probative value than the Veteran's subjective complaints regarding the severity of his hepatitis C.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for an evaluation in excess of 40 percent for the course of the claim.  See 38 C.F.R. § 4.114, Diagnostic Code 7354.  

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provides for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

As a final matter, the Board acknowledges the Veteran's argument that the most recent examination was inadequate, in part because the examiner did not fully review the file and because the examiner did not consider mental symptoms.  However, the examiner reported that she did review the claims file, and even noted the Veteran's statement of the date of diagnosis of hepatitis C was not consistent with the clinical records.  Accordingly, the Board finds the examiner did review the claims file.  To the extent the attorney argues that the examination is inadequate because it did not consider mental health symptoms, the Board notes that such symptoms are not part of the rating criteria for hepatitis C, and such disability, which is not service connected at present, was addressed in a VA examination performed by a psychologist.  Thus, the Board finds the 2010 VA examination is adequate for rating purposes. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).   


ORDER

New and material evidence having been received, the claim of entitlement to service connection for depression is reopened, and to this extent only, the appeal is granted.

An evaluation in excess of 40 percent for hepatitis C is denied.  


REMAND

Reopening a claim does not end the inquiry; rather, consideration of that claim on the merits is required.  After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder on the merits, as well as his claim of entitlement to a TDIU.  In addition, because the Veteran's attorney has now raised a secondary service connection theory of entitlement for the Veteran's lumbar spine condition, additional development is necessary for that claim as well. 

The Veteran contends that his acquired psychiatric disorder is due to his service-connected hepatitis C.  

At a January 2010 VA psychiatric examination, the Veteran was diagnosed with dysthymic disorder and cannabis dependence.  The examiner opined that the Veteran's mental condition was not caused by or a result of his service-connected hepatitis C because dysthymic disorder and cannabis dependence are not diagnoses that would evolve from hepatitis C, as there is no medical evidence to support such a relationship.  

Service connection may be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2011).  Further, a disability which is aggravated by a service-connected disability may be service connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310 (2011); Allen v. Brown, 7 Vet. App. 439 (1995). 

At present, there are no medical opinions of record addressing whether the Veteran's psychiatric disorder has been aggravated (permanently worsened beyond normal progress of the disorder) by his service-connected hepatitis C.  Therefore, in light of the above, the Veteran should now be afforded a new VA psychiatric examination with medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Additionally, the Veteran should be asked to provide a copy of the "medical treatise submission" his attorney referenced in her March 2010 statement.  The attorney referenced correspondence she submitted dated August 31, 2009; however, that correspondence provided no copies of the articles she was referencing, nor did it even provide the relevant citation for the quoted language.  Accordingly, actual copies of the treatises referenced should be provided by the Veteran on remand.

With respect to the Veteran's claim for a lumbar spine condition as secondary to hepatitis C, the Board notes that there appears to be no medical evidence in the file supporting this theory of entitlement.  While the Veteran's attorney referenced a November 2005 VA examination as purportedly supporting such assertion, that examination merely notes the Veteran became unemployable due to lumbar spine disease; it does not suggest any relationship between the Veteran's lumbar spine disorder and his hepatitis.  However, the Veteran has not been provided with VCAA notice on how to substantiate his claim for service connection for a lumbar spine disorder on a secondary basis, nor provided an opportunity to submit medical evidence which supports that assertion.  VCAA notice should be provided on remand.

As the Veteran has reported that he is unemployable due to his hepatitis C and depression, the Veteran's claim for TDIU is inextricably intertwined with his claim for service connection for an acquired psychiatric disorder, as secondary to his service-connected hepatitis C.  Therefore, remand of the TDIU claim is also required.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter addressing the information and evidence necessary to substantiate his claim for service connection for a lumbar spine disorder on a secondary basis.

2.  Ask the Veteran to provide copies of the medical treatises his attorney referenced, and purportedly quoted, in August 31, 2009 from Pubmed and the Mayo Clinic. 

3.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated him for his psychiatric disorder or back disorder at any time.  After securing any necessary releases, the RO/AMC should request any records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.  

In addition, obtain all relevant ongoing VA treatment records dating since March 2011 from the VA Medical Center in Gainesville, Florida.
 
4.  After the above has been completed to the extent possible, schedule the Veteran for a VA psychiatric examination to obtain a medical opinion as to whether his current psychiatric disorder is possibly related to his service-connected hepatitis C.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) a current acquired psychiatric disorder was caused by or related to the Veteran's service-connected hepatitis C.  If not caused by or related to the Veteran's hepatitis C, the examiner should provide an opinion as to whether the Veteran's psychiatric disorder is aggravated (permanent worsening of the underlying disability beyond natural progress) by the hepatitis C.  If aggravation by a service-connected disability is found, then the examiner should quantify the degree of such aggravation, if possible.  The examiner should explain the medical basis for the conclusions reached. 
 
5.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed, to include consideration of secondary service connection for a low back disability.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


